Title: General Orders, 30 January 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday Jany 30th 1778.
PortugalPrussia Poland.


At a General Court Martial whereof Col. Clark was President January 23rd—William McMarth of Captain Lee’s Company of Artillery tried for desertion and stealing an horse from General McIntosh acquitted of the charge of desertion but found guilty of the Theft, being a breach of Article 5th Section 18th of the Articles of War and sentenced to receive one hundred lashes on his bare back and have one half of his pay stoped monthly from him ’till General McIntosh is fully satisfied. The Court on account of the Prisoner’s having sustained heretofore the character of a good soldier, recommend him to His Excellency’s clemency with respect to the corporal punishment.
The General remits the stripes, approves the rest of the sentence and orders it to take place.
At a General Court-Martial whereof Major Church was President January 26th—Ensign Cook of 12th Pennsylvania Battalion tryed for leaving his guard before he was properly relieved (it being an Out-Guard) found guilty of a breach of 4th Article of 13th Section of the Articles of War & unanimously sentenced to be cashiered with Infamy.
The Commander in Chief approves the sentence and orders it to take place immediately.
